25 So. 3d 1292 (2010)
Nelson MONSERRATE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-2660.
District Court of Appeal of Florida, Second District.
February 3, 2010.
Nelson Monserrate-Rivera, pro se.
MORRIS, Judge.
Nelson Monserrate appeals the denial of his pro se motion for return of personal property. The circuit court summarily denied the motion, finding that under section 705.105(1), Florida Statutes (2007), the property had been seized pursuant to a lawful investigation or was held as evidence by a law enforcement agency and that title to the property vested in that agency when Monserrate did not seek timely return of the property within sixty days after the proceedings against him were concluded.
When summarily denying a motion for return of property pursuant to the sixty-day time limitation of the statute, the circuit court must attach those portions of the record showing that the property was seized pursuant to a lawful investigation or held as evidence. White v. State, 926 So. 2d 473 (Fla. 2d DCA 2006); Burden v. State, 890 So. 2d 566 (Fla. 2d DCA 2005). In this instance, the circuit court failed to attach any documents supporting its findings. Therefore, we reverse the order of denial and remand for the circuit court to *1293 attach portions of the record demonstrating that the property had been seized pursuant to an investigation and was in the custody of the court clerk or had been seized and was being held as evidence by the law enforcement agency involved. Otherwise, the court must entertain the motion on its merits.
Reversed and remanded.
SILBERMAN and LaROSE, JJ., Concur.